In an article 78 proceeding in the nature of mandamus to compel the respondent warden to comply with a certain directive of the Department of Correctional Services, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated December 13, 1983, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The issuance of the extraordinary remedy of mandamus to compel does not lie in the instant matter. Accordingly, the *578proceeding was properly dismissed (see Legal Aid Soc. v Ward, 61 NY2d 744). Titone, J. P., Mangano, Brown and Rubin, JJ., concur.